Name: Commission Regulation (EEC) No 691/84 of 14 March 1984 on the sale by special tendering procedure of bone-in beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 3 . 84 Official Journal of the European Communities No L 74/ 15 COMMISSION REGULATION (EEC) No 691/84 of 14 March 1984 on the sale by special tendering procedure of bone-in beef held by certain intervention agencies HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately :  128 tonnes of bone-in beef held by the Danish intervention agency and put into store before 1 January 1983 ,  643 tonnes of bone-in beef held by the United Kingdom intervention agency and put into store before 1 January 1983 . 2 . The sale shall take place by means of a tendering procedure , in accordance with Regulation (EEC) No 2173/79 . 3 . Only those tenders may be taken into considera ­ tion which reach the intervention agencies concerned no later than 12 noon on 24 April 1984. Article 2 This Regulation shall enter into force on 19 March 1984. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 7 (3) thereof, Whereas the Danish and United Kingdom interven ­ tion agencies are holding certain stocks of bone-in intervention meat bought in in 1982 ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence , it is advisable to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2173/79 (2) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2 OJ No L 251 , 5 . 10 . 1979 , p . 12 .